DETAILED ACTION
In Reply filed on 08/02/2022, claims 1-21 are pending. Claims 1-10 and 17-20 are withdrawn based on restriction requirement. Claim 21 is newly added. Claims 11 and 12 are currently amended. Claims 11-16 and 21 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
35 USC 102 rejection of claims 11 and 16 are maintained in view of the Applicant’s amendment. See Response to Argument below. 
35 USC 103 rejection of claims 12-15 are maintained in view of the Applicant’s amendment. See Response to Argument below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0151704 (“Go et al” hereinafter Go).
Regarding Claim 11, Go teaches a three-dimensional printer, comprising: 
a control system ([0019], system includes a controller); 
a barrel ([0130], first chamber and second chamber) including a heating element (Figure 1A, heater 140 which includes preheater 142, also known as first chamber, and liquefier 144, as known as second chamber [0130]) electrically coupled to the control system ([0019], controller configured to adjust the power supplied to the pre-heater and liquefier), wherein the control system is configured to select a barrel temperature and to heat the barrel with the heating element ([0019], controller can modify desired pre-heat temperature or melt temperature);
a feed system ([0012], filament can be fed into a feed nut of a nut feed extruder which implies the present of a feed system) coupled to the control system configured to supply a feedstock to the barrel ([0019], controller controls the feed rate to the extruder which passes through the first and second chamber [0022] while in fluid communication with one another [0026]), wherein the control system is configured to select an extrusion force applied to the feedstock by the feed system ([0019], controller adjusted forced applied to a feed nut of the extruder); and 
wherein the control system is configured to select a barrel temperature ([0019], controller can modify desired pre-heat temperature or melt temperature) and an extrusion force ([0019], controller adjusted forced applied to a feed nut of the extruder) that causes the feedstock to undergo shear thinning during printing (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114) and wherein the feed system ([0012], filament can be fed into a feed nut of a nut feed extruder which implies the present of a feed system) includes: a drive motor ([0012], extruder motor, also known as rotary motor [0101]) including a drive shaft ([0012], extruder motor can rotate the feed nut which implies the present of a drive shaft) and a torque sensor ([0124], force sensor) connected to the drive motor ([0124], a force sensor is used to measure parameters such as extrusion force applied by the extruder on the filament which implied the sensor must be connected to the drive motor which is used to feed the filament for the sensor to obtained force information), and a feed hob (Figure 2B, roller 120) coupled to the drive shaft (Figure 2B, rotary motor 144), wherein the feed hob is configured to engage the feedstock (Figure 2B, rotary motor 144 rotates the feed nut 112 to causes motion of the filament where feed nut 122 are constrained by roller 120 [0109]), the torque sensor ([0124], force sensor) is electrically coupled to the control system ([0019], the controller can adjust amount of force or torque applied on the nut feed extruder, which includes to extruder motor), and the torque sensor ([0124], force sensor) is configured to measure extrusion force applied by the drive motor to the feed hob ([0124], a force sensor is used to measure parameters such as extrusion force applied by the extruder on the filament which implied the sensor measure extrusion force applied).
Regarding Claim 16, Go teaches the three-dimensional printer of claim 11, further comprising a cooling system ([0194], the nozzle can include and/or can have attached thereto a thermoelectric heater or cooler).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0151704 (“Go et al” hereinafter Go) as applied to claim 11 above, and further in view of US2017/0120513 (“Brennan”). 
Regarding Claim 12, Go teaches the three-dimensional printer of claim 11, but fails to explicitly teach wherein the feed system further includes an encoder electrically coupled to the control system configured to measure a speed of the drive shaft.  
However, Brennan teaches an encoder (Figure 1, measuring device 14 can be a digital encoder) electrically coupled to the control system (Figure 1, measuring device 14 is connected to controller 16) configured to measure a speed of the drive shaft ([0069], measure the speed of the spindle or shaft).
Go and Brennan are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with a material deposition system including an extruder and a measuring device for measuring the viscosity and/or other rheological properties of a build material contained within the extruder. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the feed system disclosed by Go to incorporated an encoder to measure a speed of the drive shaft as taught by Brennan to calculate the electrical current required to drive the spindle or shaft at a constant speed ([0069]).
Regarding Claim 13, the combination of Go and Brennan teaches the three-dimensional printer of claim 12, wherein a temperature sensor is affixed to the barrel and coupled to the control system (Go, [0124], the parameters are measurements made and/or obtained by sensors incorporated with the printing device, such as infrared and contact temperature sensors. The first and second chamber heat or maintain the filament at desired pre-heat temperature or melt temperature [0020] that are modified by the controller [0019] which implies the present of temperature sensors within the chamber to measure real-time parameter of the system).
Regarding Claim 14, the combination of Go and Brennan teaches the three-dimensional printer of claim 13. Go teaches the controller can adjusted the power to the chambers to achieve desired preheat and/or melt temperatures, and forces applied to the feed extruder ([0019]) so that these temperatures can be used to dynamically determined the viscosity of the extruded material can be modified during printing ([0086]).  Go fails to explicitly teach the control system is configured to calculate a master curve based on a plurality of viscosity measurements derived from extruding the feedstock at various feed rates, wherein the various feed rates are measured by the encoder, temperatures measured by the temperature sensor; and the extrusion force for each feed rate and each temperature measured by the torque sensor.
However, Brennan teaches the control system is configured to calculate a master curve based on a plurality of viscosity measurements derived from extruding the feedstock at various feed rates (Figure 2 and [0005], a controller for controlling one or more parameters depending on the measured viscosity of the build material contained within the extrusion head implies it is capable of generating a master curve based on measured viscosity data), wherein the various feed rates are measured by the encoder (Figure 2, feed rate controller and [0068], digital encoder measure the speed of the spindle or shaft where the shaft determine the feed rate of materials), temperatures measured by the temperature sensor (Figure 2, temperature controller 50 and [0077]); and the extrusion force for each feed rate and each temperature measured by the torque sensor ([0066], measuring device might be a viscometer may be a rotational viscometer configured to measure the torque required to turn an object in the flowable material at a known speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the control system disclosed by Go to incorporated the control system as taught by Brennan to provide feedback control based on measuring viscosity and improved feedback control for adjusting the properties of a blended or alloyed material contained in the extrusion head prior to, or simultaneously with, deposition ([0050]). 
Regarding Claim 15, the combination of Go and Brennan teaches the three-dimensional printer of claim 14, wherein the torque sensor is a current sensor configured to measure a current applied to the drive motor (Brennan, [0069], digital encoder is a type of current torque sensor that measures the speed of the spindle or shaft to calculate the electrical current required to drive the spindle or shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the feed system disclosed by Go to incorporated an encoder to measure a speed of the drive shaft as taught by Brennan for same reason set forward in Claim 12.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0151704 (“Go et al” hereinafter Go).
Regarding Claim 21, Go teaches the three-dimensional printer of claim 11, but fails to explicitly teaches a second sensor configured to detect at least one of a drag force on the feedstock and a pull force on the feedstock, wherein the control system is further configured to adjust the extrusion force with the force detected by the second sensor.
However, Go teaches a force sensor ([0124]) used to measure parameters such as extrusion force applied by the extruder on the filament and a controller can adjust amount of force or torque applied on the nut feed extruder ([0019]) and the feed rate of the nut feed extruder may be adjusted based on received parameters of the system ([0124]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of force sensor to detect different forces and make adjustment based on these forces and mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B).
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
The Applicant argued that the Go reference fails to disclose where the force sensor is connected to make the measurements and it is only suggested that “the measurements may be obtained prior to, upon, or as the material exits form the nozzle, or at the part surface (Go, [0124])”. Thus, it does not teach all of the limitation of claim 1. 
The Examiner respectfully disagrees. Go discloses a force sensor ([0124]) used to measure parameters such as extrusion force applied by the extruder on the filament and a controller can adjust amount of force or torque applied on the nut feed extruder ([0019]) and the feed rate of the nut feed extruder may be adjusted based on received parameters of the system ([0124]). Thus, it is inherent that the force sensor must be connected to the drive motor which is used to feed the filament for the force sensor to obtained these force information. Furthermore, the force sensor must at least be electronically coupled to the controller to send data for the controller to adjust the amount of force or torque applied on the nut feed extruder. Go further discloses torque is directly proportional force as larger torque is needed when the force increases ([0114]). Thus, It is inherited  that measurement of force is equivalent to measurement of torque since torque is rotational equivalent to linear force.  
The Applicant argued that the combination of Go and Brennan fails to teach all of the claim limitations. In particular, it is not disclosed in Go where the force sensor is connected to make torque measurements. In the context of Brennan, torque is measured with reference to the use of a viscometer, which is send to measure the viscosity of the flowable materials. 
The Examiner respectfully disagrees. Go does teach the force sensor is connected to make torque measurements as explained above. The Brennan reference is not relied upon to teach the measurement of torque. Therefore, Go reference alone does teach all of the limitation of claim 11. 
In conclusion, 35 USC 102 rejection of claims 11 and 16 as anticipated by Go are maintained in view of the Applicant’s amendment. 35 USC 103 rejection of claims 12-15 are also maintained since claim 11 is not allowable over the art of record. Newly added claim 21 is rejected under 35 USC 103 as obvious in view of Go.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744